SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material pursuant to § 240.14a-12 Ottawa Savings Bancorp, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: N/A 2. Aggregate number of securities to which transaction applies: N/A 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4. Proposed maximum aggregate value of transaction: N/A 5. Total fee paid: N/A ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: N/A 2. Form, Schedule or Registration Statement No.: N/A 3. Filing Party: N/A 4. Date Filed: N/A [OTTAWA SAVINGS BANCORP, INC. LOGO] [MAIL DATE] Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Ottawa Savings Bancorp, Inc. (the “Company”). We will hold the meeting at the Company’s Offices, located at 925 LaSalle Street, Ottawa, Illinois, on [MEETING DATE] at : _.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting. During the meeting, you will be asked to approve the issuance of 722,223 additional shares of our common stock, subject to adjustment, to Ottawa Savings Bancorp MHC in connection with a merger between Ottawa Savings Bank FSB and Twin Oaks Savings Bank. You will also be asked to vote on an amendment to our charter to permit future issuances of our common stock to Ottawa Savings Bancorp MHC without requiring a shareholder vote, to elect two directors to our Board of Directors for a three-year term each and to ratify the appointment of McGladrey LLP as our independent auditors for the fiscal year ending December 31, 2014. The completion of the merger is subject to certain conditions, including the approval of the stock issuance to Ottawa Savings Bancorp MHC by the affirmative vote of a majority of our outstanding shares by our shareholders. We urge you to read the attached proxy statement carefully. It describes the merger in detail and includes a copy of the merger agreement as Appendix A. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own. To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card or a voting instruction card. If you attend the meeting, you may vote in person even if you have previously mailed a proxy card or a voting instruction card. We look forward to seeing you at the meeting. Sincerely, Jon Kranov President and Chief Executive Officer [OTTAWA SAVINGS BANCORP, INC. LOGO] 925 LaSalle Street Ottawa, Illinois 61350 (815) 433-2525 NOTICE OF 2 TIME AND DATE _: _.m., local time, on [MEETING DATE] . PLACE Offices of the Company, 925 LaSalle Street, Ottawa, Illinois 61350. ITEMS OF BUSINESS The approval of the issuance of 722,223 shares of common stock, $0.01 par value, of Ottawa Savings Bancorp, Inc., subject to adjustment, to Ottawa Savings Bancorp MHC pursuant to the Agreement and Plan of Merger, dated as of June 30, 2014, by and among Ottawa Savings Bancorp MHC, Ottawa Savings Bancorp, Inc., Ottawa Savings Bank FSB and Twin Oaks Savings Bank, pursuant to which Twin Oaks Savings Bank will merge with and into Ottawa Savings Bank FSB; The approval of an amendment to the charter of Ottawa Savings Bancorp, Inc. to permit future issuances of its common stock to Ottawa Savings Bancorp MHC without requiring a shareholder vote; To elect two directors to serve for a term of three years each; To ratify the selection ofMcGladrey LLP as our independent registered public accounting firm for fiscal year 2014; and To transact such other business as may properly come before the meeting and any adjournment or postponement of the meeting. RECORD DATE To vote, you must have been a shareholder at the close of business on [RECORD DATE]. PROXY VOTING It is important that your shares be represented and voted at the meeting. You can vote your shares by completing and returning the proxy card or voting instruction card sent to you. Voting instructions are printed on your proxy or voting instruction card and included in the accompanying proxy statement. You can revoke a proxy at any time before its exercise at the meeting by following the instructions in the proxy statement. BY ORDER OF THE BOARD OF DIRECTORS Laurie Duffell Assistant Corporate Secretary Ottawa, Illinois [MAIL DATE] Note: Whether or not you plan to attend the annual meeting, please vote by marking, signing, dating and promptly returning the enclosed proxy card or voting instruction card. TABLE OF CONTENTS Page Questions and Answers About the Meeting 1 Summary 3 The Annual Meeting 10 Who Can Vote at the Meeting 10 Attending the Meeting 10 Vote By Ottawa Savings Bancorp MHC 10 Vote Required 11 Effect of Not Casting Your Vote 11 Voting by Proxy 12 Participants in the Bank’s ESOP and 401(k) Plan 12 Corporate Governance 13 Directors’ Compensation 18 Stock Ownership 19 Selected Historical Consolidated Financial Information for Ottawa Savings Bancorp, Inc. 21 Selected Historical Financial Information for Twin Oaks Savings Bank 23 Summary Selected Pro Forma Combined Data 25 Proposal 1 - Issuance of Additional Shares of Our Common Stock Pursuant to the Merger 26 The Parties to the Merger 26 Form of the Merger 26 We Will Issue Additional Shares to Ottawa Savings Bancorp MHC 27 Twin Oaks Deposit Accounts and Loans After the Merger 27 Twin Oaks Members Will Become Members of Ottawa Savings Bancorp MHC 27 Twin Oaks Members Will Have Subscription Rights if a Second-Step Conversion Occurs 28 Material Federal Income Tax Consequences of the Merger 28 Recommendation of Our Board; Our Reasons for the Merger and Issuance of the Shares 28 Twin Oaks Appraisal 30 Ottawa Stock Valuation 31 Certain of Our Obligations in Connection with the Merger 33 Approvals Needed to Complete the Merger 34 Accounting Treatment of the Merger 34 Completion of the Merger 34 Conditions to Completing the Merger 35 Representations and Warranties 35 Cooperation and Conduct of Business; Agreement Not to Solicit Other Proposals 36 Waiver and Amendment 36 Terminating the Merger Agreement 36 Termination Fee and Reimbursement of Expenses 37 i Pro Forma Financial Information 38 Ottawa Savings Bancorp, Inc. and Twin Oaks Savings Bank Unaudited Pro Forma Consolidated Condensed Combined Balance Sheet as of June 30, 2014 39 Ottawa Savings Bancorp, Inc. and Twin Oaks Savings Bank Unaudited Pro Forma Consolidated Condensed Combined Statement of Operations for the Six Months Ended June 30, 2014 40 Ottawa Savings Bancorp, Inc. and Twin Oaks Savings Bank Unaudited Pro Forma Consolidated Condensed Combined Statement of Operations for the Year Ended December 31, 2013 41 Notes to the Unaudited Pro Forma Consolidated Condensed Combined Financial Statements 42 Twin Oaks Savings Bank Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Proposal 2 – Amendment to Our Charter 49 Proposal 3 - Election of Directors 49 Proposal 4 - Ratification of Independent Registered Public Accounting Firm 51 Audit Committee Report 52 Executive Compensation 54 Outstanding Equity Awards at Fiscal Year-End 55 Section 16(a) Beneficial Ownership Reporting Compliance 55 P olicies and Procedures for Approval of Related Persons Transactions 55 Transactions with Related Persons 57 Shareholder Proposals and Nominations 57 Shareholder Communications 57 Miscellaneous 57 Index to Twin Oaks Savings Bank Financial Statements 58 APPENDIX A Agreement and Plan of Merger, dated as of June 30, 2014, by and among Ottawa Savings Bancorp MHC, Ottawa Savings Bancorp, Inc., Ottawa Savings Bank FSB and Twin Oaks Savings Bank ii Questions and Answers About the Meeting Question: What am I being asked to vote on and how does my Board recommend that I vote? Answer: You are being asked to vote on four matters: 1. The issuance of 722,223 shares of common stock, $0.01 par value, of Ottawa Savings Bancorp, subject to adjustment, to Ottawa Savings Bancorp MHC pursuant to the Agreement and Plan of Merger, dated as of June 30, 2014, by and among Ottawa Savings Bancorp MHC, Ottawa Savings Bancorp, Ottawa Savings Bank FSB and Twin Oaks Savings Bank, pursuant to which Twin Oaks Savings Bank will merge with and into Ottawa Savings Bank FSB; 2. An amendment to the charter of Ottawa Savings Bancorp to permit future issuances of Ottawa Savings Bancorp common stock to Ottawa Savings Bancorp MHC without requiring a shareholder vote; 3. The election of two directors to serve for a term of three years each; and 4. The ratification of the selection of McGladrey LLP as our independent registered public accounting firm for fiscal year 2014. Our Board of Directors has determined that: (1) the merger agreement, including the merger between Ottawa Savings Bank and Twin Oaks Savings Bank (“Twin Oaks”), and the issuance of our common stock; and (2) the amendment of our charter to permit future issuances of our common stock to Ottawa Savings Bancorp MHC without requiring a shareholder vote, are in the best interests of our shareholders and unanimously recommends that you vote “
